DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:   
Claim 20 recites the limitation “the dummy layer” in line 6. However, the limitation lacks proper antecedent basis. 
Changing “the dummy layer” to --the dummy area-- provides proper antecedent basis and consistency throughout the claim. Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 are allowed over prior art of record.
Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the isolation protrusion is configured to isolate a functional layer in the display area from the functional layer in the dummy area, and at least a side surface of the isolation protrusion facing the dummy area is covered by an isolation inorganic layer,” as recited in claim 1, and “forming an isolation inorganic layer on a surface of the isolation protrusion facing the dummy [area] ; and forming a functional layer in the display area and the dummy area respectively, wherein the isolation protrusion isolates the functional layer in the display area from the functional layer in the dummy area,” as recited in claim 20 respectively.

	Claims 2-18 and 21-25 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure LIN et al. (US 2015/0090982), XIE et al. (US 2016/0011444), AKAGAWA et al. (US 2016/0226018) and Hu et al. (US 2018/0321536) also disclose similar inventive subject matter.
However, prior art of record neither anticipates nor renders obvious the aforementioned allowable limitations of claims 1 and 20 either taken alone or in combination.   
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
October 22, 2021